PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dorsey et al.
Application No. 15/808,624
Filed: 9 Nov 2017
For: REMOTE-CONTROLLED SHINGLE INSTALLATION JACK

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the response to office action, filed December 28, 2020, December 29, 2020 and February 19, 2021, which is being treated as a renewed petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed February 14, 2019, which set a statutory period for reply of three months. Accordingly, the application became abandoned on May 15, 2019. A Notice of Abandonment was mailed on May 31, 2019.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $250.00, (2) the petition fee of $500.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquires regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions